

	

		III

		109th CONGRESS

		1st Session

		S. RES. 230

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Sessions (for

			 himself, Mr. Reid,

			 Mr. Shelby, Mr.

			 Corzine, Mr. Bunning,

			 Ms. Landrieu, Mr. Hatch, Ms.

			 Cantwell, Mr. Crapo,

			 Mrs. Feinstein, Mr. Lott, and Mr.

			 Durbin) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Designating September 2005 as

		  National Prostate Cancer Awareness Month.

	

	

		Whereas

			 countless families in the United States have a family member that suffers from

			 prostate cancer;

		Whereas

			 1 in 6 men in the United States is diagnosed with prostate cancer;

		Whereas

			 throughout the past decade, prostate cancer has been the most commonly

			 diagnosed type of cancer other than skin cancer and the second most common

			 cause of cancer-related deaths among men in the United States;

		Whereas, in 2005, more than 232,090 men in

			 the United States will be diagnosed with prostate cancer and 30,350 men in the

			 United States will die of prostate cancer according to estimates from the

			 American Cancer Society;

		Whereas

			 30 percent of the new diagnoses of prostate cancer occur in men under the age

			 of 65;

		Whereas

			 a man in the United States turns 50 years old about every 14 seconds,

			 increasing his odds of being diagnosed with prostate cancer;

		Whereas

			 African American males suffer from prostate cancer at an incidence rate up to

			 65 percent higher than white males and at a mortality rate double that of white

			 males;

		Whereas

			 obesity is a significant predictor of the severity of prostate cancer and the

			 chance that the disease will lead to death;

		Whereas

			 if a man in the United States has 1 family member diagnosed with prostate

			 cancer, he has double the risk of prostate cancer, if he has 2 family members

			 with such diagnosis, he has 5 times the risk, and if he has 3 family members

			 with such diagnosis, he has a 97 percent risk of prostate cancer;

		Whereas

			 screening by both a digital rectal examination (DRE) and a prostate specific

			 antigen blood test (PSA) can detect prostate cancer in earlier and more

			 treatable stages and reduce the rate of mortality due to the disease;

		Whereas

			 ongoing research promises further improvements in prostate cancer prevention,

			 early detection, and treatments; and

		Whereas

			 educating people in the United States, including health care providers, about

			 prostate cancer and early detection strategies is crucial to saving the lives

			 of men and preserving and protecting our families: Now, therefore, be it

		

	

		That the Senate—

			(1)designates September 2005 as

			 National Prostate Cancer Awareness Month;

			(2)declares that it is critical to—

				(A)raise awareness about the importance of

			 screening methods and the treatment of prostate cancer;

				(B)increase research funding to be

			 proportionate with the burden of prostate cancer so that the causes of the

			 disease, improved screening and treatments, and ultimately a cure may be

			 discovered; and

				(C)continue to consider methods to improve

			 both access to and the quality of health care services for detecting and

			 treating prostate cancer; and

				(3)calls on the people of the United States,

			 interested groups, and affected persons to—

				(A)promote awareness of prostate

			 cancer;

				(B)take an active role in the fight to end the

			 devastating effects of prostate cancer on individuals, their families, and the

			 economy; and

				(C)observe September 2005 with appropriate

			 ceremonies and activities.

				

